Exhibit 99.1 News Release Contacts: First Solar, Inc. Jens Meyerhoff Larry Polizzotto Chief Financial Officer Vice President, Investor Relations (602) 414 - 9315 (602) 414 - 9315 investor@firstsolar.com lpolizzotto@firstsolar.com First Solar, Inc. Announces 2009 Fourth Quarter and Year-end Financial Results – Maintains previously issued 2010 Guidance Tempe, AZ — ­ February 18, 2010 — First Solar, Inc. (NASQAQ: FSLR) today announced its financial results for the fourth quarter and fiscal year ended
